DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined.
Priority
Acknowledgment is made of a continuation of International (PCT) Patent Application No. PCT/CN2018/118510, filled on November 30th, 2018, which claims priority to the Chinese Patent Application No. 201711489603.1, filed on December 29th, 2017, and Chinese Patent Application No. 201721928068.1, filed on December 29th, 2017.

Information Disclosure Statement
The IDS received on 06/19/2020, 02/24/2021 and 06/24/2021 have been entered and references cited within carefully considered.

Drawings
The drawings are filled on 06/19/2020 are accepted. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mow et al. (US Patent No.: 9,444,425 B2).
Regarding claim 16, Mow an electronic device [Fig. 1, Fig. 2, electronic device 10], comprising a frame [Fig. 1, col. 3, lines 21-32], a circuit board [Fig. 1, col. 2, lines 19-25], and an antenna switching circuit [Fig. 2, input-output Circuitry 44]; wherein, the antenna switching circuit [Fig. 2, input-output Circuitry 44] comprises a detection device [Fig. 2, element 32], a controller [Fig. 2, Processing Circuitry 30], a first antenna [Fig. 4, antenna 40A], a second antenna [Fig. 4, antenna 40B], a first switch, and a radio frequency transceiver [Fig. 3, Transceiver Circuitry 90]; and the antenna switching circuit is fixed on the circuit board [Fig. 3, Antenna Structures 10].  

Regarding claim 17, Mow disclose everything as discuss above, Mow further discloses wherein, the first antenna includes a first antenna radiator, and the first antenna radiator is disposed on the frame (Antenna 40A may be, for example, an upper antenna (UAT) in a rectangular device such as device 10 of FIG. 1 and antenna 40B may be an opposing lower antenna in device 10. Configurations in which device 10 is a laptop computer, tablet computer, or other wireless equipment that contains two or more antennas 40 may also be used. The example of FIG. 4 is merely illustrative. If desired, antennas such as antennas 40A and 40B may have tunable components. For example, antenna 40A may have tunable component(s) 102A and antenna 40B may have tunable component(s) 102B. Tunable components 102A and 102B may be, for example, tunable components that bridge one or more gaps 20 in the peripheral conductive member in housing 12 that is used in forming resonating elements 106A and 106B. Tunable components may be located in an antenna return path, may be coupled to an antenna feed, may span the separation between an antenna resonating element and ground in parallel with an antenna return path and/or antenna feed, may span peripheral gaps such as gaps 20, etc. The example of FIG. 4 is merely illustrative [col. 8, lines 10-29]).

Regarding claim 18, Mow disclose everything as discuss above, Mow further discloses wherein, the second antenna includes a second antenna radiator, the second antenna radiator is disposed on the frame, the first antenna radiator is isolated from the second antenna radiator by a metal isolation element, and the metal isolation element is grounded [col. 3, lines 56-67 and col. 14, lines 47-67].  

Regarding claim 19, Mow disclose everything as discuss above, Mow further discloses wherein, the first antenna radiator and the second antenna radiator are disposed at the same side of the frame, or disposed at two adjacent sides of the frame, or disposed at two opposite sides of the frame [col. 3, lines 56-67].  

Regarding claim 20, Mow disclose everything as discuss above, Mow further discloses wherein, the electronic device is a full- screen mobile phone [col. 3, lines 15-32], and the first antenna radiator and the second antenna radiator are respectively disposed at left and right sides of a lower frame of the full-screen mobile phone [col. 7, liens 20-37; col. 12, lines 11-45].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 2, 7, 8, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mow et al. (US Patent No.: 9,444,425 B2) in view of Zhang et al. (US Pub. No.: 2013/0322562 A1). 
Regarding claim 1, Mow discloses an antenna switching circuit applied to an electronic device [Fig. 4, col. 1, col. 2, lines 56-67 and lines 65-67] and comprising: a first antenna [Fig. 4, antenna 40A]; a second antenna [Fig. 4, antenna 40B]; a radio frequency transceiver [Fig. 3 and Fig. 6, Transceiver circuitry 90] selectively connected to the first antenna and the second antenna through a first switch (Switching circuitry 150 may be used to couple one or more individual radio-frequency transceiver circuits in transceiver circuitry 90 to respective antennas 40. Switching circuitry 150 may therefore some- times be referred to as antenna selection circuitry or antenna port selection circuitry [col. 10, lines 36-41]); a detection device connected to the first antenna and the second antenna and configured to detect a change value of an input impedance of the first antenna and a change value of an input impedance of the second antenna (If desired, antenna structures 40 may be provided with adjustable circuits such as tunable components 102 (i.e. a detection device) to tune antennas over communications bands of interest and to ensure that a desired frequency coverage is maintained in a variety of different operating environments. Tunable components 102 may include tunable inductors, tunable capacitors, or other tunable components. Tunable components such as these may be based on switches and networks of fixed components, distributed metal structures that produce associated distributed capacitances and inductances, variable solid-state devices for producing variable capacitance and inductance values, tunable filters, or other suitable tunable structures. During operation of device 10, control circuitry 30 may issue control signals on one or more paths such as path 88 that adjust inductance values, capacitance values, or other parameters associated with tunable components 102, thereby tuning antenna structures 40 to ensure that desired communications bands are covered [col. 6, lines 31-49]).
Although Mow discloses everything as applied above, Mow does not explicitly discloses a controller connected to the first switch and the detection device, and configured to compare the change value of the input impedance of the first antenna with the change value of the input impedance of the second antenna and control the first switch to turn on a first radio frequency path between the first antenna and the radio frequency transceiver and turn off a second radio frequency path between the second antenna and the radio frequency transceiver according to the comparison result. However, these concepts are well known in the art as taught by Zhang.
In the same field of endeavor, Zhang discloses a controller connected to the first switch and the detection device (As illustrated, the system may include detection and selection algorithm logic 410 (that may be any combination of hardware, Software, and firmware) configured to control a cross switch 404 to select between primary and/or diversity antennas based on antenna conditions detected by power detection circuitry 402, mismatch detection and tuning circuitry 406 and 408 for both the primary and the diversity antennas, respectively. The detection and selection algorithm logic 410 may also tune each antenna, via logic 406 and 408, in an effort to reduce mismatch in each antenna path [Para. 0060]), and configured to compare the change value of the input impedance of the first antenna with the change value of the input impedance of the second antenna (The operations 300 begin, at 302, by detecting antenna conditions indicative of impedance mismatch for first and second antennas. As will be described in greater detail below, the antenna conditions may be measured, for example, by impedance detectors and/or power detectors in an RF front end [Para. 0053]) and control the first switch to turn on a first radio frequency path between the first antenna and the radio frequency transceiver and turn off a second radio frequency path between the second antenna and the radio frequency transceiver according to the comparison result (In some cases, to detect conditions on both antennas, one antenna may be periodically enabled for the sole purpose of performing such detection and updating conditions for that antenna. In other words, that antenna may be enabled even if conditions would not necessarily dictate such Switching. At 304, the first and the second antennas are tuned. Tuning can be based on detected antenna conditions to reduce impedance mismatch in their respective radio frequency (RF) chains. FIG. 9, described below, illustrates example operations that may be performed to tune an antenna. At 306, the antenna conditions are evaluated after the tuning. At 308, at least one of the first antenna or the second antennas is selected for transmission and/or reception based on evaluation of the antenna conditions after the tuning. For example, one of the antennas may be selected for transmission, while a second antenna is selected for receiver diversity. As noted above, a receive diversity path to an antenna may be disabled based on, or independent of transmission performance for that antenna, for example, to save power [Para. 0054-0057, see also Para.0076]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Zhang method into Mow invention. One of ordinary skill in the art would have been motivated to selecting at least one of the first antenna or the second antenna for transmission and/or reception based on evaluation of the antenna conditions after the tuning [Zhang, Para. 0007].

Regarding claim 2, Mow/Zhang disclose everything as discuss above.
Although Mow/Zhang disclose everything as applied above, Mow does not explicitly disclose wherein, the controller is further configured to control the first switch to turn on the second radio frequency path and turn off the first radio frequency path according to the comparison result. However, these concepts are well known in the art as taught by Zhang.
In the same field of endeavor, Zhang discloses wherein, the controller is further configured to control the first switch to turn on the second radio frequency path and turn off the first radio frequency path according to the comparison result (In some cases, to detect conditions on both antennas, one antenna may be periodically enabled for the sole purpose of performing such detection and updating conditions for that antenna. In other words, that antenna may be enabled even if conditions would not necessarily dictate such Switching. At 304, the first and the second antennas are tuned. Tuning can be based on detected antenna conditions to reduce impedance mismatch in their respective radio frequency (RF) chains. FIG. 9, described below, illustrates example operations that may be performed to tune an antenna. At 306, the antenna conditions are evaluated after the tuning. At 308, at least one of the first antenna or the second antennas is selected for transmission and/or reception based on evaluation of the antenna conditions after the tuning. For example, one of the antennas may be selected for transmission, while a second antenna is selected for receiver diversity. As noted above, a receive diversity path to an antenna may be disabled based on, or independent of transmission performance for that antenna, for example, to save power [Para. 0054-0057, see also Para.0076]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Zhang method into Mow invention. One of ordinary skill in the art would have been motivated to selecting at least one of the first antenna or the second antenna for transmission and/or reception based on evaluation of the antenna conditions after the tuning [Zhang, Para. 0007].

Regarding claim 7, Mow/Zhang disclose everything as discuss above, Mow further discloses wherein, the antenna switching circuit [Fig. 6] further comprises a first frequency adjustment module, the first frequency adjustment module is connected in the first radio frequency path in series [co. 6, lines 50-67].  

Regarding claim 8, Mow/Zhang disclose everything as discuss above, Mow further discloses wherein, the antenna switching circuit [Fig. 6] further comprises a second frequency adjustment module, the second frequency adjustment module is connected in the second radio frequency path in series [co. 6, lines 50-67].    

Regarding claim 10, Mow/Zhang disclose everything as discuss above. Mow further discloses wherein; the detection device comprises a directional coupler (Device 10 can also determine directly by impedance measurements from directional couplers 122 or indirectly whether one or more antennas have been detuned or otherwise affected by the presence of nearby objects in the vicinity of device 10 and can make corresponding wireless circuit adjustments. Device usage and antenna adjustment settings can be ascertained based on information from sensors connected to an applications processor or other control circuitry 30, antenna impedance measurements from directional couplers 122, received signal information (e.g., received signal strength information, signal-to-noise information, and other information from transceiver circuitry 90) [col. 11, lines 48-60]).

Regarding claim 11, Mow/Zhang disclose everything as discuss above. Mow further discloses wherein, the directional coupler is configured to measure reflecting powers, return losses, and standing wave ratios of the first antenna and the second antenna (It desired, tradeoffs in performance may be made between multiple transceivers 90 (e.g. to favor one technology/transceiver over another in environments in which one technology or transceiver is compromised relative to another). Impedance tuning can be used to optimize for power transfer to and from each antenna 40 or, if desired, other parameters can be optimized (e.g., matching of antenna impedance to target values). System level performance can be optimized without necessarily minimizing return loss from antennas 40. Optimization can improve isolation between antennas 40 (e.g., in scenarios in which transceiver coexistence is a potential concern). Impedance adjustments (e.g., to matching circuits 124) can be made to impedance tuning circuitry that is embedded within front end modules (circuitry interposed between couplers 122 and antennas 40) to enhance system level performance. For example, antenna impedance measurements made using feedback from directional couplers 122 can be used to optimize the load presented to the front-end module circuitry to achieve enhanced performance (improving, for example, duplexer isolation when needed at higher power levels to reduce transmit desensitization) [col. 14, lines 38-59]).

Regarding claim 12, Mow/Zhang disclose everything as discuss above. Mow further discloses wherein, the first switch is further {YB:01067134.DOCX }-15-configured to turn on the first radio frequency path and turn off the second radio frequency path when the directional coupler measures that a power transmitted from the first antenna is less than a power reflected from the second antenna [col. 10, lines 6-27, col. 11, lines 36-53], and turn off the first radio frequency path and turn on the second radio frequency path when the directional coupler measures that a power transmitted from the first antenna is larger than a power reflected from the second antenna [col. 10, lines 6-27, col. 11, lines 36-53].  

Regarding claims 13-14, they are substantially the same as claims 1-2, except claims 13-14 are in method claim format.  Because the same reasoning applies, claims 13-14 are rejected under the same reasoning as claims 1-2.

Regarding claim 15, Mow/Zhang disclose everything as discuss above, Mow further discloses turning on the first radio frequency path and turning off the second radio frequency path when the a power transmitted from the first antenna is less than a power reflected from the second antenna, and turning off the first radio frequency path and turning on the second radio frequency path when a power transmitted from the first antenna is larger than a power reflected from the second antenna [col. 11, lines 11-53].  


	Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mow et al. (US Patent No.: 9,444,425 B2) in view of Zhang et al. (US Pub. No.: 2013/0322562 A1) as applied in claim 1 above, in further view of Kojima et al. (US Patent No.: 7,142,824 B2). 
 Regarding claim 3, Mow/Zhang disclose everything as discuss above, Mow further discloses the controller is further configured to control the switch to tum on the first radio frequency path and tum off a first matching path including a path between the first antenna and a first matching circuit according to the comparison result [col. 10, lines 28-65].  
Although Mow/Zhang disclose everything as applied above, Mow/Zhang do not explicitly disclose the second switch; wherein, the antenna switching circuit further comprises a second switch and a first matching circuit, and the second switch is disposed in the first radio frequency path. However, these concepts are well known in the art as taught by Kojima.
In the same field of endeavor, Kojima discloses the second switch [Fig. 8, second switch 4], wherein, the antenna switching circuit [Fig. 9, Fig. 8] further comprises a second switch [Fig. 8, second switch 4] and a first matching circuit [Fig. 8, element 13], and the second switch is disposed in the first radio frequency path [Fig. 8, second switch 4, disposed via element 21].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Kojima method into Mow/Zhang invention. One of ordinary skill in the art would have been motivated to capable of corresponding to a plurality of frequency bands and a plurality of modulation schemes [Kojima, col. 1, lines 7-9].

Regarding claim 4, Mow/Zhang disclose everything as discuss above. Mow further discloses wherein, the controller is further configured to control the switch to turn off the first radio frequency path and turn on the first matching path according to the comparison result [col. 10, lines 28-65].  
Although Mow/Zhang disclose everything as applied above, Mow/Zhang do not explicitly disclose the second switch. However, these concepts are well known in the art as taught by Kojima.
In the same field of endeavor, Kojima discloses the second switch [Fig. 8, second switch 4].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Kojima method into Mow/Zhang invention. One of ordinary skill in the art would have been motivated to capable of corresponding to a plurality of frequency bands and a plurality of modulation schemes [Kojima, col. 1, lines 7-9].

Regarding claim 5, Mow/Zhang disclose everything as discuss above.
Although Mow/Zhang disclose everything as applied above, Mow/Zhang do not explicitly discloses wherein, the antenna switching circuit further comprises a third switch and a second matching circuit, and the third switch is disposed in the second radio frequency path; and the controller is further configured to control the third switch to turn on the second radio frequency path and turn off a second matching path including a path between the second antenna and a second matching circuit according to the comparison result. However, these concepts are well known in the art as taught by Kojima.
In the same field of endeavor, Kojima discloses wherein, the antenna switching circuit further comprises a third switch and a second matching circuit [col. 4, lines 15-21, see also col. 5, lines 54-67], and the third switch is disposed in the second radio frequency path [col. 8, third switch 6 disposed on second frequency path]; and the controller is further configured to control the third switch to turn on the second radio frequency path and turn off a second matching path including a path between the second antenna and a second matching circuit according to the comparison result [col. 5, lines 54-67 and col. 6,lines 1-17].  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Kojima method into Mow/Zhang invention. One of ordinary skill in the art would have been motivated to capable of corresponding to a plurality of frequency bands and a plurality of modulation schemes [Kojima, col. 1, lines 7-9].

Regarding claim 6, Mow/Zhang disclose everything as discuss above, Mow further discloses wherein, the controller is further configured to control the switch to turn off the second radio frequency path and turn on the second matching path according to the comparison result [col. 6, lines 50-67].  
Although Mow/Zhang disclose everything as applied above, Mow/Zhang do not explicitly disclose the second switch. However, these concepts are well known in the art as taught by Kojima.
In the same field of endeavor, Kojima discloses the third switch [col. 8, third switch 6 disposed on second frequency path].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Kojima method into Mow/Zhang invention. One of ordinary skill in the art would have been motivated to capable of corresponding to a plurality of frequency bands and a plurality of modulation schemes [Kojima, col. 1, lines 7-9].

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mow et al. (US Patent No.: 9,444,425 B2) in view of Zhang et al. (US Pub. No.: 2013/0322562 A1) in view of Kojima et al. (US Patent No.: 7,142,824 B2), in further view of Saitoh (US Patent No.: 6,360,089 B1).
Regarding claim 9, Mow/Zhang/Kojima disclose everything as discuss above.
Although Mow/Zhang/Kojima disclose everything as applied above, Mow/Zhang/Kojima do not explicitly disclose the second switch. However, these concepts are well known in the art as taught by Saitoh.
In the same field of endeavor, Saitoh discloses wherein, the first switch includes a single-pole double-throw switch, the second switch includes a single-pole double-throw switch (the first and second switch devices must use a Single-pole double-throw switch for selecting one of the paths to the receiver and the antenna terminator, resulting in difficulty in meeting the needs of both effective isolation and miniaturization [col. 1, lines 47-52]), the third switch includes a single-pole double-throw switch (The RF switch RF-SW is a single-pole double-throw switch which may be a semiconductor switch such as a diode switch or a small-size relay switch [col. 5, lines 55-57]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Saitoh method into Mow/Zhang/Kojima invention. One of ordinary skill in the art would have been motivated to selecting one of the paths to the receiver and the antenna terminator, resulting in difficulty in meeting the needs of both effective isolation and miniaturization [Saitoh, col. 1, lines 50-52].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (1) Bevelacqua (US Pub. No.: 2012/0299785 A1) teaches electronic devices may be provided that contain wireless communications circuitry. The wireless communications circuitry may include radio-frequency transceiver circuitry coupled to an adjustable antenna. The adjustable antenna may contain conductive antenna structure such as conductive electronic device housing structures. Electrical components such as switches and resonant circuits may be used in configuring the antenna to operate in two or more different antenna modes at different respective communications bands. Control circuitry may be used in controlling the switches. The antenna may be configured to operate as an inverted-F antenna in one mode of operation and a slot antenna in a second mode of operation. (2) Kuo (US Patent No.: 8,760,360 B2) teaches methods and apparatus of a switching multi-mode antenna of a user device are described. A switching multi-mode antenna is coupled to receive an RF input from one of at least two radio frequency (RF) feeds via a switch. The switching multi-mode antenna includes multiple antenna structures to communicate information in multiple frequency bands. A first antenna structure is configured to transmit first information in one of the frequency bands and a second antenna structure is configured to receive second information in the same one of the frequency bands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARMESH J. PATEL
Examiner
Art Unit 2465


/DHARMESH PATEL/
Examiner, Art Unit 2465

/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465